Citation Nr: 0506364	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-32 267A	)	DATE
	)
	)

On appeal from the
Royal C. Johnson Veterans Memorial Hospital & Regional Office 
Center,
Sioux Falls, South Dakota



THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the veteran at the Avera 
McKenna Hospital from June 23 to 25, 2002.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran is reported to have had active military duty from 
February 1946 to July 1947.  The veteran died in June 2002, 
and the appellant is reported to be the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an adverse determination of the 
Department of Veterans Affairs (VA) Veterans Memorial 
Hospital and Regional Office Center (hereinafter VAMC) in 
Sioux Falls, South Dakota, which determined that one day of 
the veteran's treatment at the Avera McKenna Hospital 
(hereinafter AMH) was approved for payment under the Veterans 
Millennium Emergency Healthcare Act and 38 C.F.R. §§17.1000-
17.1008 (2004), in the amount of $641.95.  For the reasons 
provided below, this case is not ready for appellate review 
and must be REMANDED to the VAMC for additional development 
and adjudication.



REMAND

One of the principal functions of the Board is to consider 
all applications on appeal properly before it, evaluate the 
evidence of record, and enter decisions in writing on the 
questions presented on appeal.  38 U.S.C.A. §§7102, 7104, 
7107 (West 2002); 38 C.F.R. §19.4 (2002).  More specifically, 
the Board is required as a matter of law and regulation to 
provide written decisions on the merits of an appeal which 
includes separately stated findings of fact and conclusions 
of law on all material issues of fact and law presented on 
the record, and reasons and bases for those findings and 
conclusions.  38 U.S.C.A. §7104(d) (West 2002); 38 C.F.R. 
§19.7 (2004).  The Board is simply unable to render an 
appellate decision in the manner and form required by law and 
regulation based upon the evidence, analysis, and 
adjudication contained in the medical expense file as it was 
forwarded to the Board by the VAMC.  A significant number of 
successful appeals to the US Court of Appeals for Veterans 
Claims are based upon the Court's findings that the Board 
failed to provide sufficient reasons and bases for its 
decision.  

First, although the Board has no reason to question 
credibility or veracity of the assertions made by the VAMC 
with respect to the veteran's military service and status as 
a veteran who was not service-connected for any disease or 
injury related to service, or as to the status of the 
appellant as the veteran's surviving spouse, there is 
essentially a complete absence of competent evidence in the 
medical expense folder for the Board to make its own 
independent determination regarding these threshold 
questions.  Assuming that a veteran has a claims folder 
maintained at the co-located VA Regional Office (RO), no 
medical expense folder should be forwarded to the Board for 
appellate review without including the veteran's claims 
folder.  This claims folder enables the Board to make an 
independent determination of whether an individual claimant 
may be recognized as a veteran for VA benefit purposes based 
upon satisfactory military service.  It would also enable the 
Board to independently determine whether the veteran, during 
his lifetime, was ever service connected for any disease or 
injury related to service (since this is an essential factor 
in possible payment of unauthorized private medical 
expenses), and to determine whether the appellant is in fact 
the veteran's surviving spouse (thus a proper claimant after 
the veteran's death).  The RO reports that the veteran had 
qualifying service with the US Armed Forces, that he was not 
service-connected for any disease or injury related to 
service, and that the appellant is his surviving spouse.  
Without the veteran's claims folder, or the copy of a 
marriage certificate, or certain service personnel records, 
the Board is unable to make any determination with respect to 
these issues which must be initially addressed before 
inquiring into the specific medical expense question 
presented on appeal.

As the Board understands it, the veteran had been receiving 
ongoing treatment for lung cancer, including radiation 
treatment and chemotherapy, at the VAMC in Sioux Falls.  The 
appellant reports that Sioux Falls was some 100 miles from 
their home in Desmet.  The distance between these two 
locations should be ascertained and documented as evidence in 
the medical expense file, because is always relevant to the 
question of the reasonable availability of VA or other 
federal facilities.  

The veteran had received his second treatment for 
chemotherapy on June 20 and presumably returned home.  On 
June 23, the appellant contacted the VAMC indicating that the 
veteran needed immediate emergency evaluation and was wisely 
and properly informed to seek immediate care at the closest 
emergency room, which the appellant did with the Kingsbury 
Memorial Hospital.  Certain emergency treatment was provided 
at that facility, and there is apparently no claim pending 
for any expenses associated with that treatment.  

The appellant and presumably the veteran wished to have 
treatment by the VAMC, because that is where his ongoing 
treatment was being provided, but it was determined that 
automotive or ambulance transfer of the necessary distance 
was unsafe and the veteran was subsequently transferred by 
air evacuation to the AMH, which is apparently co-located in 
Sioux Falls with the VAMC.  A bed was not apparently 
available at the VAMC until June 25, and the veteran was 
transferred from AMH to the VAMC on that date, and he 
subsequently died on June [redacted].  The appellant's claim is for 
the cost of medical care provided the veteran at AMH from the 
afternoon or evening of June 23 through the morning of June 
25, apparently totaling $15,437.05.  Upon consideration of 
the claim, the VAMC simply concluded that it took one day of 
treatment at AMH for the veteran to be stabilized, and that 
payment in the amount of $641.95 would be authorized, but 
that the remaining $14,795.10 would not be paid.  

The Veterans Millennium Emergency Healthcare Act at 38 C.F.R. 
§ 17.1002 (a) through (i) provides a list of nine separate 
prerequisites, which all must be met, before VA may advance 
payment or reimbursement for emergency services provided for 
nonservice-connected disabilities in non-VA facilities.  
There is an essential absence of evidence of and discussion 
of most of these preconditions in the medical expense file 
forwarded by the VAMC.  

With respect to the nine preconditions for payment under the 
Veterans Millennium Emergency Healthcare Act at 38 C.F.R. § 
17.1002, (a) requires the services provided were emergency 
services in a hospital emergency department or similar 
facility, and although records of the veteran's treatment at 
AMH are on file, the Board is unable to determine to what 
extent, if any, that medical care provided at AMH was in 
their emergency room or in a similar facility.  This inquiry 
merges with (d) of the regulation which indicates that 
payment or reimbursement beyond the initial emergency 
evaluation was of such a nature that the veteran could not 
have been safely discharged or transferred to VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized).  This, of course, is 
the principal determination which was used to partially deny 
the appellant's claim.  

The only evidence on file supporting the VAMC's determination 
as to when the veteran was stabilized, is a one-page form 
completed by a utilization review nurse which simply states 
that the veteran was stable for transfer after the initial 
day of his admission to AMH.  The Board has reviewed the 
records provided of the veteran's treatment at AMH and is 
completely unable, independently, to discern or discover, 
based upon those records or other objective evidence, a 
bright line date and time of the veteran's stabilization.  A 
mere conclusory statement by the utilization review nurse is 
not a substitute for a clinical opinion which discusses the 
clinical evidence and provides clear reasons and bases for a 
determination as to the point at which the veteran was 
stabilized sufficient for transfer to VA.  Considering that 
the veteran was clearly a terminal cancer patient apparently 
in need of hospitalization from the moment he was admitted to 
the Kingsbury Memorial hospital on June 23 until his death at 
the VAMC on June [redacted], a finding that the veteran was 
stabilized for transfer must be supported by a competent 
clinical opinion based upon a discussion of the medical 
evidence on file.

38 C.F.R. § 17.1002(b) with respect to the emergent nature of 
treatment provided certainly appears to be satisfied given 
the nature of the veteran's terminal condition, but again 
this begs the question, at what point, if any, the veteran 
was stabilized for transfer to VA.

38 C.F.R. § 17.1002(c) requires that a VA or other Federal 
medical facility was not feasibly available and it is clear 
that so long as a bed was not available at the VAMC, and in 
the absence of any other local VA medical facility, no VA or 
other Federal facility was feasibly available until a bed at 
the VAMC did become available on June 25.  

38 C.F.R. § 17.1002(e) requires that the veteran have been 
enrolled in the VA health care system and have received 
medical services within the 24-month period preceding the 
furnishing of such emergency treatment.  Although the 
veteran's apparent ongoing treatment for terminal cancer at 
the VAMC likely meant he had in fact been enrolled in the VA 
health care system, there is no evidence on file of such 
enrollment and no discussion of this question by VAMC 
adjudication personnel.

38 C.F.R. § 17.1002(f) requires the veteran (or the 
appellant) to be financially liable to AMH and this appears 
to be the case based upon billing statements included in the 
medical expense folder.

38 C.F.R. § 17.1002(g) requires that the veteran have no 
coverage under a health-plan contract for payment or 
reimbursement in whole or in part for the treatment he 
received at AMH.  There is essentially an absence of any 
evidence or discussion on this issue.  Written statements of 
the appellant in this case indicate that the veteran did have 
insurance with "Sioux Valley Itensive [sic] Air-No 2640," 
but there is otherwise a complete absence of direct evidence 
of what insurance coverage the veteran had, if any.  The VAMC 
must collect whatever evidence is necessary on the question 
of alternate insurance coverage and provide a discussion, 
based upon the review of this evidence, which details whether 
and to what extent there was any alternate insurance 
coverage.

38 C.F.R. § 17.1002(h) is obviously not applicable and (i) is 
reported by the VAMC as being inapplicable, but the Board has 
no way to independently determine at this point whether, in 
fact, the veteran (or the appellant) might be eligible for 
payment of private medical expenses in accordance with 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Other questions which are raised by this appeal which should 
be discussed in the readjudication of the appellant's claim 
on remand is whether it was arranged for the veteran to be 
air evacuated from the Kingsbury Memorial Hospital in Desmet 
to the AMH in Sioux Falls on June 23 when a bed was not 
available at the VAMC until June 25; whether the Kingsbury 
Memorial Hospital unable to provide the veteran with the 
treatment that he required until such time as he could have 
been air evacuated directly to the VAMC; and whether the 
individual at the VAMC who arranged for the veteran's air 
evacuation from Kingsbury Memorial to AMH aware that no bed 
was available at the VAMC until June 25.

VAMC adjudication personnel determined that all requirements 
for payment of one day of treatment at the AMH was authorized 
under 38 C.F.R. §17.1002 because the veteran was not 
stabilized for transfer to a VA facility during the first 24 
hours of his admission at that facility.  This finding is 
somewhat peculiar considering that the veteran was apparently 
found to be sufficiently stabilized for his air evacuation 
transfer from the Kingsbury Memorial Hospital to AMH on June 
23.  Nonetheless, having determined that the veteran met the 
criteria for payment of a portion of his medical care 
provided at AMH, the question of when, if ever, the veteran 
was actually stabilized for transfer to VA must be supported 
by a clinical opinion which includes a discussion of the 
relevant evidence and provides reasons and bases purporting 
such determination.  

Finally, having found that the veteran (appellant) qualified 
under 38 C.F.R. § 17.1002 for one day of treatment at the 
AMH, there is again a complete absence of any explanation for 
the decision to actually pay $641.95 for the single day of 
treatment, and to deny payment of the remaining $14,795.10 
for the remainder of the veteran's treatment at AMH.  The 
billing statements on file with associated handwritten notes 
do not adequately explain this decision.  An accounting for 
this decision must be provided.

For these reasons and bases, the case is REMANDED to the VAMC 
for the following actions:

The VAMC adjudication personnel must 
reconsider the appellant's claim for 
payment of expenses incurred by the 
veteran during his hospitalization at AMH 
from June 23 to 25, 2002.  If the 
decision is not to the appellant's 
satisfaction, they must issue her a 
Supplemental Statement of the Case which 
includes a discussion and consideration 
of all of the relevant provisions of 38 
C.F.R. § 17.1002, authorizing payment for 
nonservice-connected disabilities under 
the Veterans Millennium Emergency 
Healthcare Act, and such adjudication 
must include adequate discussion of the 
questions and issues raised above with 
respect to those individual provisions.  
If it is necessary in conducting a review 
of the claim, the VAMC must conduct 
whatever additional development is 
necessary so that adequate evidence is 
placed in the medical expense folder to 
support that decision, including, but not 
limited to, evidence that the veteran had 
no alternate coverage under a health-plan 
contract for payment or reimbursement, in 
whole or in part, for any treatment 
provided him at the AMH.  Additionally, 
should the VAMC confirm its earlier 
finding that the veteran was actually 
stabilized for transfer to VA at some 
point during the veteran's 
hospitalization at AMH, the VAMC must 
ensure the production of a clinical 
opinion by a competent medical health 
care provider which provides clear 
reasons and bases, based upon 
consideration of the relevant evidence, 
supporting a conclusion as to the point 
at which the veteran was stabilized for 
transfer to the VAMC.  If the claim 
remains denied, this Supplemental 
Statement of the Case must be provided to 
the appellant and she must be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review and in no event should 
the medical expense folder be returned to 
the Board without the veteran's VA claims 
folder as maintained by the local RO, 
assuming such folder exists.  If no such 
folder exists, documentation of that fact 
must be included in the medical expense 
folder.  The appellant need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






